department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 'aug uniform issue list tep lats legend taxpayer a decedent b individual c ira x ira amount a financial_institution a company b dear __ this is in response to your request dated date supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error by individual c of financial_institution a taxpayer a’s deceased husband decedent b prior to his death established ira x with financial_institution a an asset of ira x was an annuity issued by company b decedent b died in date taxpayer a was the sole beneficiary of ira x on date taxpayer a met with individual c a financial adviser employed by financial_institution a to seek guidance in filing a claim as beneficiary of ira x individual c had never before assisted a client with a death claim upon review of materials provided by company b individual c recommended that the annuity held in ira x be liquidated and the proceeds rolled over into taxpayer a’s ira y it was individual c’s understanding that the proceeds from the annuity amount a would remain in ira x prior to being rolled over to ira y on date taxpayer a met with individual c to discuss investing amount a at that time individual c discovered that amount a was not retained in ira x but transferred into a non-ira account with company b taxpayer a has not used amount a for any other purpose submitted documentation shows that individual c was instructed by taxpayer a to take the necessary steps to liquidate the annuity held in ira x taxpayer a also submitted a written_statement from individual c that individual c’s understanding was that upon liquidation of the annuity the proceeds amount a could remain in the ira x and subsequently be transferred to ira y based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of d do not apply to any amount required to be distributed under sec_401 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘ the information presented and documentation submitted by taxpayer a including a written_statement from individual c admitting her error is consistent with taxpayer a's assertion that her failure to accomplish a timely rollover was due to an error by individual c of financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 enclosures ine manager lans technical group deleted copy of ruling letter notice of intention to disclose cc
